               Case 19-11739-LSS         Doc 122     Filed 08/20/19     Page 1 of 1


                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                                  )
In re:                                            ) Chapter 11
                                                  )
iPic-Gold Class Entertainment, LLC,, et al.,      ) Case No. 19-11739 (LSS)
                                                  )
                              Debtors.            ) (Jointly Administered)
                                                  )
                                                  )

                MOTION AND ORDER FOR PRO HAC VICE ADMISSION
                     OF PHILLIP M. HUDSON, III, ESQUIRE

       Pursuant to Local Rule 9010-1 and the certification below, counsel moves the admission pro
hac vice of Phillip M. Hudson, III to represent Dezer Intracoastal Mall LLC in this action.
Dated: August 20, 2019                   /s/ Aaron S. Applebaum___________________
                                         Aaron S. Applebaum (DE Bar No. 5587)
                                         SAUL EWING ARNSTEIN & LEHR LLP
                                         1201 N. Market Street, Suite 2300
                                         Wilmington, DE 19899
                                         (302) 421-6800
                                         Counsel for Dezer Intracoastal Mall LLC


           CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
       Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of Florida, and submit
to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the
preparation or course of this action. I also certify that I am generally familiar with this Court’s
Local Rules and with Standing Order for District Court Fund revised 8/31/16. I further certify that
the annual fee of $25.00 has been paid to the Clerk of Court for the District Court.
                                               /s/ Phillip M. Hudson, III______________
                                               Phillip M. Hudson, III, Esquire
                                               SAUL EWING ARNSTEIN & LEHR LLP
                                               Southeast Financial Center
                                               200 S. Biscayne Blvd., Suite 3600
                                               Miami, FL 33131
                                               (305) 428-4502 (telephone)
                                               phillip.hudson@saul.com

                                ORDER GRANTING MOTION

         IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
